—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered September 22, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Although the People did not file a predicate felony statement, defendant’s affirmative acknowledgments at both his plea and sentencing that he was a second felony offender established that he was provided with reasonable notice and an opportunity to be heard, and that the court was informed of the prior conviction. Therefore, the statutory purposes of CPL 400.21 were satisfied (see, People v Bouyea, 64 NY2d 1140, 1142). Concur—Tom, J.P., Mazzarelli, Buckley, Lerner and Gonzalez, JJ.